DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 04/21/2022.
Claims 1, 3, 5-7, 9-12, 14-15, 17, 23, and 26-32 are pending. 
Response to Arguments
Applicant’s amendments to claims 1 and 12 overcome the objection of claims 1 and 12. The objection of claims 1 and 12 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 04/21/2022, with respect to the rejection of claims 1, 3, 5-7, 9-12, 14-15, 17, 23, and 26-32 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include “wherein said subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition”. Applicant argues that Harris does not teach this limitation. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as necessitated by the amendment and further explained in the current office action below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9-12, 14-15, 17, 23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent Application Publication 2015/0337385), hereinafter Harris, further in view of Whitney et al. (International Publication WO 2016/011068), hereinafter Whitney, and further in view of Cohen et al. (International Publication WO 2016/094330), hereinafter Cohen.
Regarding claim 1, Harris teaches a method for screening a subject for a lung condition (e.g. Abstract), comprising: 
(a) assaying tissue from a first sample obtained from a subject that has been (1) computer analyzed for a presence of one or more risk factors for developing said lung condition and (2) identified with said presence of said one or more risk factors, to identify a presence or absence of one or more biomarkers associated with a risk of developing said lung condition in said first sample (e.g. Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer based on the comparison of the classifier with the reference and the levels of biomarkers BRCA1, HIF1A, DLC1, XPO1, and miR-21 with the reference values; Par. [0034]: tissue samples are assayed to determine biomarker levels); and 
(b) upon identifying said presence or absence of said one or more biomarkers, (i) directing an electronic imaging scan of said lung region of said subject suspected of exhibiting said lung condition, (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging is required; Par. [0051]) or (ii) assaying other tissue from a second sample of said subject (e.g. Par. [0147]: multiple samples can be used). 
However, Harris does not teach the tissue being epithelial tissue, and wherein said subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use epithelial tissue as the biological sample in order to determine expression levels (e.g. Par. [0025]: biological sample from respiratory epithelium is used; Par. [0026]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris to include the tissue being epithelial tissue as taught by Whitney in order to provide the predictable results of determining the expression levels. 
However, Harris in view of Whitney fail to teach wherein said subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition. Harris teaches the system being used to diagnose a subject at risk of developing lung cancer (e.g. Pars. [0010]-[0013]), but does not specifically teach the subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition. Cohen, in a similar field of endeavor, teaches methods and systems for predicting the likelihood or risk of having cancer. Cohn teaches it is known for the subject to not have been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition (e.g. Par. [0024]: imaging of the patient occurs only after risk calculation of occurrence of lung cancer is determined; Par. [0058]: asymptomatic patients are patients that have not previously been diagnosed with cancer risk; Pars. [0101]-[0103]: describing method of determining cancer risk in asymptomatic patients). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney to include the subject has not been identified as having a lung nodule in a lung region by an electronic imaging scan, wherein said subject has not been diagnosed for said lung condition as taught by Cohen in order to provide the predictable results of improved determination of cancer risk in patients in order to provide appropriate preventative action. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 3, Harris further teaches wherein the electronic imaging is a computerized tomography (CT) scan (e.g. Par. [0027]). However, Harris does not teach wherein said electronic imaging scan is a low-dose computerized tomography (LDCT) scan or magnetic resonance imaging (MRI). 
Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use magnetic resonance imaging (MRI) to image the respiratory tract to identify suspicious lesions (e.g. Par. [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the electronic imaging being magnetic resonance imaging (MRI) as taught by Whitney in order to provide the predictable results of imaging the respiratory tract to identify suspicious lesions.
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 5, Harris further teaches wherein said lung condition is lung cancer, chronic obstructive pulmonary disease (COPD), interstitial lung disease (ILD), or any combination thereof (e.g. Abstract; Par. [0005]: biomarkers for early stage lung adenocarcinoma detection).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 6, Harris further teaches wherein said lung condition is a lung cancer, and wherein said lung cancer comprises: a non-small cell lung cancer; an adenocarcinoma; a squamous cell carcinoma; a large cell carcinoma; a small cell lung cancer; or any combination thereof (e.g. Par. [0005]: adenocarcinoma; Par. [0031]: non-small cell lung cancer).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 7, Harris fails to teach wherein said first sample or said second sample is obtained by a bronchoscopy, bronchial brushing, or nasal brushing. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use bronchial brushing to obtain the sample (e.g. Par. [0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include obtaining the sample by bronchia brushing as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 9, Harris fails to teach wherein said first sample or said second sample comprises a mucous epithelial tissue, a nasal epithelial tissue, a lung epithelial tissue, or any combination thereof. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the biological sample to comprise nasal or lung epithelial tissue (e.g. Par. [0025]: “The respiratory epithelium can be of the mouth, nose, pharynx, trachea, bronchi, bronchioles, or alveoli.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the biological sample comprising nasal or lung epithelial tissue as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 10, Harris fails to teach wherein said first sample or said second sample comprises epithelial tissue obtained along an airway of said subject. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the biological sample to comprise epithelial tissue obtained along an airway of the subject (e.g. Par. [0025]; Par. [0034]: epithelial cells obtained from airway samples can be used). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the biological sample comprising epithelial tissue obtained along an airway of the subject as taught by Whitney in order to provide the predictable results of obtaining the necessary biological sample. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 11, Harris fails to teach wherein a portion of said first sample or said second sample is subjected to cytological testing that identifies said first sample or said second sample as ambiguous or suspicious. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the sample to be subjected to cytological testing that identifies the sample as suspicious (e.g. Par. [00215]: “Patients were diagnosed as having primary lung cancer based on cytopathology obtained at bronchoscopy”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include subjecting the sample to cytological testing that identifies the sample as suspicious as taught by Whitney in order to provide the predictable results of diagnosing lung cancer. 
Claim 11 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 12, Harris further teaches wherein upon identifying said first sample or said second sample as ambiguous or suspicious, performing (b) on a second portion of said sample, which second portion comprises said epithelial tissue (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging is required; Par. [0051]; Par. [0147]: multiple samples can be used).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 14, Harris fails to teach wherein said second sample is a different sample type from said first sample. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the second sample to be a different sample type from the first sample (e.g. Par. [0025]: multiple sample types can be taken). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the second sample to be a different sample type from the first sample as taught by Whitney in order to provide the predictable results of obtaining the biological sample. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 15, Harris further teaches wherein said first sample is obtained from said subject at a first time point and said second sample is obtained from said subject at a second time point, wherein said second time point is after said first time point (e.g. Par. [0027]: if the subject is determined to be at risk of developing lung cancer, further screening/imaging is required which occurs at a second time after a first sample is analyzed; Par. [0051]).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 17, Harris further teaches wherein (a) comprises comparing said presence or absence of said one or more biomarkers to a reference set of one or more biomarkers (e.g. Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer based on the comparison of the classifier with the reference and the levels of biomarkers BRCA1, HIF1A, DLC1, XPO1, and miR-21 with the reference values).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 23, Harris further teaches wherein said one or more risk factors comprise: smoking; exposure to environmental smoke; exposure to radon; exposure to air pollution; exposure to radiation; exposure to an industrial substance; inherited or environmentally-acquired gene mutations; a subject's age; a subject having a secondary health condition; or any combination thereof (e.g. Page 27, Par. [0180], lines 21-23: “…clinically relevant risk factors such as age, smoking and stage.”).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 26, Harris further teaches wherein said one or more biomarkers comprise one or more of: a gene or fragment thereof; a sequence variant; a fusion; a mitochondrial transcript; an epigenetic modification; a copy number variation; a loss of heterozygosity (LOH); or any combination thereof (e.g. Abstract: four genes are used).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 27, Harris further teaches wherein said presence or absence of said one or more biomarkers comprises a level of expression (e.g. Par. [0129]: levels of certain biomarkers are detected).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 28, Harris further teaches wherein said method identifies whether said subject is at an increased risk for developing said lung condition (e.g. Par. [0005]; Pars. [0010]-[0013]: subject is identified as at risk for developing lung cancer).
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 29, Harris fails to teach wherein said identifying of (b) comprises employing a trained algorithm. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to use a trained algorithm to identify presence or absence of biomarkers (e.g. Pars. [0089]-[0090]: a trained classifier is used to classify lung cancer using expression levels of biomarkers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include a trained algorithm to identify presence or absence of biomarkers as taught by Whitney in order to provide the predictable results of detecting lung cancer. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 30, Harris fails to teach wherein said trained algorithm is trained by a training set comprising epithelial cells obtained from an airway of an individual. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known to train the algorithm with a training set comprising epithelial cells obtained from an airway of an individual (e.g. Par. [0034]: epithelial cells obtained from airway samples can be used; Par. [0090]: classifier is trained on a dataset comprising information about biological samples). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include training the algorithm with a training set comprising epithelial cells obtained from an airway of an individual as taught by Whitney in order to provide the predictable results of detecting lung cancer. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 31, Harris fails to teach wherein said trained algorithm is trained by a training set comprising samples benign for said lung condition and samples malignant for said lung condition. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the training set to comprise samples both benign and malignant for lung cancer in order to increase the confidence of classification (e.g. Par. [0090]: the training set includes data for both subjects having lung cancer and not having lung cancer). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen to include the training set to comprise samples both benign and malignant for lung cancer as taught by Whitney in order to provide the predictable results of increasing the confidence of classification. 
Claim 1 is obvious over Harris, Whitney, and Cohen, as indicated above. Regarding claim 32, Harris fails to teach wherein said trained algorithm is trained by a training set comprising samples obtained from subjects having one or more risk factors. Whitney, in a similar field of endeavor, teaches methods for evaluating lung cancer status. Whitney teaches it is known for the training set to comprise samples obtained from subjects having a risk factor of smoking (e.g. Par. [0090]: the population can include subjects who are smokers or former smokers) in order to accurately classify lung cancer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harris in view of Whitney and Cohen with the training set comprising samples obtained from subjects having one or more risk factors as taught by Whitney in order to provide the predictable results of accurately classifying lung cancer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792